IN THE SUPREME COURT OF PENNSYLVANIA



 IN RE:                                                :      NO. 498
                                                       :
 AMENDMENT OF RULES 4001,                              :      JUDICIAL ADMINISTRATION
                                                       :
 4002, 4004, 4007, 4008, 4012 AND
                                                       :      DOCKET
 4014 OF THE PENNSYLVANIA                              :
 RULES OF JUDICIAL                                     :
 ADMINISTRATION                                        :




                                                    ORDER

PER CURIAM

       AND NOW, this 25th day of May, 2018, it is Ordered pursuant to Article V, Section
10 of the Constitution of Pennsylvania that Rules 4001, 4002, 4004, 4007, 4008, 4012
and 4014 of the Pennsylvania Rules of Judicial Administration are amended in the
attached form.

       This Order shall be processed in accordance with Pa.R.J.A. No. 103(b), and shall
be effective July 1, 2018.

Additions to the rule are shown in bold and are underlined.
Deletions from the rule are shown in bold and in brackets.